Citation Nr: 1528709	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-40 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep disturbance.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer at a June 2010 RO hearing. A transcript of the hearing has been associated with the claims file.

As an October 2006 private treatment record noted a diagnosis of dysthymia and private treatment records indicated a past medical history of depression and anxiety, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for an acquired psychiatric disorder, to include PTSD; hearing loss; and sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently a right ankle disability.

2.  A left ankle condition was not noted at service entrance.

3.  Left ankle impairment was not noted at service entrance; a left ankle inversion injury was incurred in 1987; left ankle sprain was diagnosed in 2011; and the Veteran has credibly described recurring left ankle problems since service.

4.  Tinnitus had its onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for left ankle sprain have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied its duty to notify.  Specifically, a November 2007 letter, sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and effective dates.  That same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records, September 2011 VA examination report, and VA and private treatment records have been obtained and considered.

The September 2011 VA examination of the ankles is sufficient for adjudicatory purposes, as the examiner conducted thorough examination of the Veteran.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a right ankle condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim for service connection for a right ankle condition.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A.  Right Ankle 

In the Veteran's claim form and notice of disagreement, he contended that he had ankle inversions, but does not specify which ankle.  A review of the Veteran's service treatment records shows no diagnosis or treatment for a right ankle condition.  

An August 2009 private treatment record noted a complaint regarding the Veteran's bilateral ankles and noted the left is greater than the right.  The same note shows a diagnosis of Achilles tendonitis.

At his June 2010 DRO Hearing, the Veteran testified that his ankle injury is different than the Achilles condition for which he was recently treated.  See transcript, p. 8.  

The Veteran was afforded a VA examination in September 2011; the examiner did not diagnose a right ankle condition.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.

Here, the record fails to establish the Veteran has a right ankle disability.  (The Veteran's contention that he has such a disability does not carry sufficient weight to establish the fact since he is not shown to have the necessary medical expertise, whereas the VA examiner, a physician, possesses this expertise.)  With the most probative evidence failing to establish the presence of a right ankle disability, the Board finds that the claim for service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

B.  Left ankle condition

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The May 1979 entrance examination shows no diagnosis of a left ankle condition prior to service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his left ankle.

The Veteran contends that he injured his left ankle in service and that he has experienced symptoms since his retirement from service.  A November 25, 1987 service treatment record showed that the Veteran twisted his foot/ ankle while out running and was diagnosed with a left ankle inversion injury grade II ankle sprain.  

The September 2011 VA examiner diagnosed left ankle sprain.  He provided a negative nexus opinion, but his rationale appears to have been the Veteran's left ankle problems arose from pre-service injuries.  This is not sufficient to rebut the presumption of soundness, yet at the same time, its internal logic establishes a link between the current findings and the in-service complaints.  In view of that, together with the Veteran's credible reports of on-going ankle problems since service, a basis upon which to grant service connection for left ankle sprain has been presented.  


C.  Tinnitus

In his June 2009 notice of disagreement, the Veteran contended that he had lived with low level ringing sensation since early 1980.  Specifically, he contended that he was subjected to high intensity noise in service and, while hearing protection was a requirement, it was not always possible to have complete conservation.  At the Veteran's June 2010 DRO Hearing, the Veteran reported that he continued to live with tinnitus.

The Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle condition is denied.

Service connection for left ankle sprain is granted.

Service connection for tinnitus is granted.


REMAND

I.  PTSD

Service treatment records show that the Veteran reported depression or excessive worry on his July 2000 Report of Medical History prepared in connection with his service retirement.  At the time, this was considered a consequence of a high pressure position and no psychiatric abnormalities were noted on clinical evaluation.  Post service records, however,  show what appears to be a diagnosis of anxiety state in October 2001, (approximately 1 year post service) and dysthymia and PTSD in 2006.  The PTSD diagnosis appears to have been associated with a 1997 incident where the Veteran was in a vehicle through which gunshots were fired.  When specifically asked by VA for information to develop evidence supporting the occurrence of his stressor, the Veteran has been reluctant to cooperate.  In any event, the Veteran has not been examined for VA purposes in connection with this issue.  This should be accomplished, and the Veteran given another opportunity to identify any specific stressor and/or other evidence as may support his claim.  

In addition, it does not appear available records relating to the Veteran from Dr. Joseph Mehfoud for the period from June 2006 to May 2008 were obtained.  These should be sought, together with any records of relevant treatment after February 2010.  

II.  Bilateral hearing loss

The Veteran contended that his hearing loss began in service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  At his May 1979 entrance examination, his audiogram showed pure tone thresholds in decibels as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
15
10
15
10
15

At his July 2000 service retirement examination, his audiogram showed pure tone thresholds in decibels as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
20
10
15
15
30
LEFT
15
10
10
20
30

A VA examination has not been provided since service.  As the service treatment records show a decline in hearing acuity as between entrance into service and separation from service, with some puretone thresholds above 20 decibels, the Board finds a remand is necessary to obtain a VA examination to determine whether the Veteran has a hearing loss disability and, if so, whether any current hearing loss is related to service.


III.  Sleep disturbance

As to sleep disturbance, it is unclear if this should be considered a symptom of a psychiatric disability, and therefore, it will be addressed in the context of that matter, until such time that becomes clarified.   
On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder, to include PTSD; hearing loss; and or sleep disturbance that are not already of record.  The identified records should be sought, and in particular, efforts should be made to obtain the records of the Veteran's treatment from Dr. Joseph Mehfoud for the period from June 2006 to May 2008, and from February 2010 to the present.

2.  Contact the Veteran and ask that he submit specific details regarding the incident(s) in service that he considers to have resulted in PTSD.  Appropriate efforts to confirm any stressor should be accomplished.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of an acquired psychiatric disorder, to include PTSD; hearing loss; and or sleep disturbance.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating with the file any pertinent, outstanding records, schedule the Veteran for VA examinations to address his claims regarding an acquired psychiatric disorder, to include PTSD; bilateral hearing loss; and sleep disturbance.  The claims folder should be made available and reviewed by the examiners.  The examiners should comment on all pertinent facts in the claims folder.

The mental health examiner should identify all psychiatric disabilities found to be present, and opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  A diagnosis of PTSD should be ruled in or excluded, and if diagnosed, the stressor causing it should be identified.  The examiner also should indicate if sleep disturbance is a symptom of any psychiatric disability, or may be considered its own medical condition, or not indicative of a disability at all.  

The audio examiner should state whether the Veteran has a hearing loss disability, and, if so, whether it is at least as likely as not that his hearing loss is related to or had its onset in service.  In doing so, the examiner should acknowledge and discuss the Veteran's May 1979 entrance examination and his July 2000 service retirement examination reports, and the hearing acuity these reveal.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If any examiner cannot provide an opinion without resorting to speculation, that should be explained. 

5.  Then, the RO shall readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


